NOS. 12-22-00094-CR
                                      12-22-00095-CR
                                      12-22-00096-CR
                                      12-22-00097-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JESSIE GLYNN ADAMS,                             §        APPEAL FROM THE 114TH
APPELLANT

V.                                              §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §        SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Jessie Glynn Adams appeals his convictions for four counts of aggravated assault with a
deadly weapon against a public servant. In two issues, he contends the judgments contain
improper court costs. We modify and affirm as modified.


                                         BACKGROUND
       Appellant was charged by four separate indictments with aggravated assault of a public
servant. The charges were all tried in a single action. Appellant pleaded “guilty” to all four
counts. The cases then proceeded to a jury trial on punishment. Appellant pleaded “true” to the
enhancement allegations in the indictments. The jury sentenced Appellant to life in prison in all
four cases, to run concurrently. This appeal followed.


                                   IMPROPER COURT COSTS
       In his first issue, Appellant contends the trial court improperly assessed duplicative court
costs because the cases were tried in a single criminal action. The State concedes the duplicative
court costs were improperly assessed. Accordingly, Appellant requests three of the bills of costs


                                                1
be deleted. In his second issue, he urges he was improperly assessed the Consolidated Fee on
Conviction of a Felony. The State also concedes this error.
Duplicative Court Costs
       Article 102.073 of the Texas Code of Criminal Procedure states “[i]n a single criminal
action in which a defendant is convicted of two or more offenses ... the court may assess each
court cost or fee only once against the defendant.” TEX. CODE CRIM. PROC. ANN. art. 102.073(a)
(West 2018); see Williams v. State, 495 S.W.3d 583, 590 (Tex. App.–Houston [1st Dist.] 2016)
pet. dism’d., No. PD-0947-16, 2017 WL 1493488 (Tex. Crim. App. Apr. 26, 2017). The article
further states that “each court cost or fee the amount of which is determined according to the
category of offense must be assessed using the highest category of offense that is possible based
on the defendant’s convictions.” TEX. CODE CRIM. PROC. ANN. art. 102.073(b).
       It is undisputed that Appellant was convicted of four offenses in a single criminal action.
Each judgment of conviction lists identical court costs totaling $251.50. We agree with the
parties that the trial court erred in assessing costs against Appellant on all four convictions. See
Robinson v. State, 514 S.W.3d 816, 828 (Tex. App.—Houston [1st Dist.] 2017, pet. ref’d).
When a defendant has multiples convictions that are the same category of offense and the costs
are all the same, court costs should be based on the lowest cause number. See Williams, 495
S.W.3d at 590. Therefore, we will modify the judgments and corresponding withdrawal orders
and bills of costs in trial court cause numbers 114-1121-19, 114-1122-19, and 114-1123-19 to
delete the assessment of costs. See id. We sustain Appellant’s first issue.
Consolidated Fee on Conviction of Felony
       The Local Consolidated Fee on Conviction of Felony applies only to defendants who are
convicted of offenses committed on or after January 1, 2020. See Hayes v. State, No. 12-20-
00222-CR, 2021 WL 1418400, at *2 (Tex. App.—Tyler Apr. 14, 2021, no pet.) (mem. op., not
designated for publication) (citing TEX. LOC. GOV’T CODE ANN. § 134.101 (West 2021)). Section
134.101 assesses an additional $105 fee for a person who is convicted of a felony. See TEX. LOC.
GOV’T CODE ANN. § 134.101(a). That fee is to be allocated to the following specific accounts
and funds: the clerk of the court account, the county records management and preservation fund,
the county jury fund, the courthouse security fund, the county and district court technology fund,
and the county specialty court account. See id. § 134.101(b).




                                                 2
         In the instant case, the commission date for the offense is June 3, 2019. The judgment of
conviction reflects that the trial court assessed $251.50 in court costs. The judgment includes a
document identified as “Attachment A Order to Withdraw Funds,” which states that Appellant
has incurred “[c]ourt costs, fees and/or fines and/or restitution” in the amount of $251.50. The
certified bill of costs itemizes the court costs imposed, which total $251.50 with a $251.50
balance remaining. The certified bill of costs includes the following costs assessed pursuant to
Section 134.101: $40.00 Clerk of the Court; $4.00 County and District Court Technology Fund;
$1.00 County Jury Fund; $25.00 County Records Management and Preservation; $25.00 County
Specialty Court Account; and $10.00 Courthouse Security Fund. See id. The sum of these costs
is $105.00. Because the offense in this case was committed before January 1, 2020, Appellant is
not obligated to pay the “Local Consolidated Fee on Conviction of Felony.” See Hayes, 2021
WL 1418400, at *2. Accordingly, we will modify the trial court’s judgment and Order to
Withdraw in trial court cause number 114-1120-19 to reflect the removal of these fees. See TEX.
R. APP. P. 43.2(b); Reyes v. State, 324 S.W.3d 865, 868 (Tex. App.–Amarillo 2010, no pet.).
Appellant’s second issue is sustained.


                                                  DISPOSITION
         Having sustained Appellant’s first issue, we modify the judgments, withdrawal orders,
and bills of costs in trial court cause numbers 114-1121-19, 114-1122-19, and 114-1123-19 to
delete the assessment of costs. Having sustained Appellant’s second issue, we modify the
judgment in trial court cause number 114-1120-19 to reflect that the amount of court costs is
$146.50. We affirm the judgments as modified.

                                                                BRIAN HOYLE
                                                                   Justice

Opinion delivered November 17, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 17, 2022


                                         NO. 12-22-00094-CR


                                      JESSIE GLYNN ADAMS,
                                             Appellant
                                                V.
                                      THE STATE OF TEXAS,
                                             Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1120-19)

                        THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment of the
court below should be modified and as modified, affirmed.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to reflect that the amount of court costs is $146.50; in all other
respects the judgment of the trial court is affirmed; and that this decision be certified to the court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                      4
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 17, 2022


                                        NO. 12-22-00095-CR


                                     JESSIE GLYNN ADAMS,
                                            Appellant
                                               V.
                                     THE STATE OF TEXAS,
                                            Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1121-19)

                      THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment of the
court below should be modified and as modified, affirmed.
                      It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to delete the assessment of costs; in all other respects the
judgment of the trial court is affirmed; and that this decision be certified to the court below for
observance.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     5
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 17, 2022


                                        NO. 12-22-00096-CR


                                     JESSIE GLYNN ADAMS,
                                            Appellant
                                               V.
                                     THE STATE OF TEXAS,
                                            Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1122-19)

                      THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment of the
court below should be modified and as modified, affirmed.
                      It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to delete the assessment of costs; in all other respects the
judgment of the trial court is affirmed; and that this decision be certified to the court below for
observance.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     6
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 17, 2022


                                        NO. 12-22-00097-CR


                                     JESSIE GLYNN ADAMS,
                                            Appellant
                                               V.
                                     THE STATE OF TEXAS,
                                            Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1123-19)

                      THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment of the
court below should be modified and as modified, affirmed.
                      It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to delete the assessment of costs; in all other respects the
judgment of the trial court is affirmed; and that this decision be certified to the court below for
observance.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     7